Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1, 3, 5-8, 17 and 19, the claim elements:
“a control unit  configured to acquire … adjust … store … detect … simultaneously store … select … associate”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 claims 1, 3, 5-8, 17 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [PARAGRAPH 22: “THE CONTROL UNIT 104 INCLUDES A CPU AND A MAIN STORAGE UNIT, AND EXECUTES INFORMATION PROCESSING BY A PROGRAM. THE CPU IS ALSO CALLED A PROCESSOR. THE MAIN STORAGE UNIT OF THE CONTROL UNIT 104 IS ONE EXAMPLE OF A MAIN STORAGE DEVICE. THE CPU IN THE CONTROL UNIT 104 EXECUTES A COMPUTER PROGRAM THAT IS DEPLOYED IN THE MAIN STORAGE UNIT SO AS TO BE EXECUTABLE, AND PROVIDES VARIOUS FUNCTIONS.”]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al (U.S. 20040105579 A1; Ishii)

Regarding claims 1, 9  and 17, Ishii discloses the claim invention,  an information processing apparatus (Fig.7: the configuration of driving support apparatus and Fig.11A) comprising: 
[Claim 17: a fixed camera (Fig.11A: virtual camera 1004) ]
a control unit (diagram in Fig.7) configured to: 
acquire an image captured by a fixed camera (Fig.11A: virtual camera 1004 ;Fig.31A and Paragraph 3: “it is understood that the position seen from a virtual viewpoint above (virtual camera) 1004 corresponds to pixels in a direction 1005 on the screen of an image of the virtual camera.”); 
acquire, from an in-vehicle camera (Fig.11A, image pickup mean 1001 and 3001 and Paragraph 93: “converting an image picked up by the image pickup means mounted on a mobile unit.”), an image of an area (Fig.11A, image pickup mean 1001 and 3001) associated with an image-capturing area of the fixed camera (Fig.11A, image from virtual camera 1004, Fig.11A shows that image from virtual camera 1004 associated with image from image pickup mean 1001 and 3001 at point 7001); and 
adjust, in a predetermined case, a resolution (Figs. 30A-C and Paragraph 186: “by adjusting the curvature of the convex mirrors 1906, 1907, it is possible to adjust the picking up range and the resolution of a pickup image.”) of the acquired image of the associated area. (Abstract: “ conversion means (3008) for converting an image picked up by said image pickup means (3001) to an image seen from a virtual viewpoint above said image pickup means (1001, 3001) … 3D image composition means (3008) for correcting the distortion of a figure in said viewpoint-converted image based on said detected three-dimensional information.”, and Fig.11B shows image pickup means (1001,3001) has high-resolution.)

Regarding claims 2, 10 and 18,  Ishii discloses the claim invention, the adjusting of the resolution of the image of the associated area (Abstract: “ conversion means (3008) for converting an image picked up by said image pickup means (3001) to an image seen from a virtual viewpoint above said image pickup means (1001, 3001) … 3D image composition means (3008) for correcting the distortion of a figure in said viewpoint-converted image based on said detected three-dimensional information.”, and Fig.11B shows image pickup means (1001,3001) has high-resolution.) includes adjusting at least one of a resolution of the in-vehicle camera when capturing the image and a resolution of the image captured by the in-vehicle camera. (Figs. 30A-C and Paragraph 186: “by adjusting the curvature of the convex mirrors 1906, 1907, it is possible to adjust the picking up range and the resolution of a pickup image.”) 

Regarding claims 3, 11 and 19,  Ishii discloses the claim invention, the control unit is configured to store the image captured by the fixed camera in association with the image of the associated area captured by the in-vehicle camera. (Paragraph 159: “  Horizontal block matching/distance estimation means 13008 scans the edge position in accordance with a scan line 14001, and detecting the maximum point 14002 of the edge, stores image signals of a block 14003 comprising 10 pixels in vertical direction and 10 pixels in horizontal direction.”)

Regarding claims 4,12 and 20, Ishii discloses the claim invention, the adjusting of the resolution further includes increasing the resolution of the in-vehicle camera to a resolution (Paragraph 111: “As the upper image pickup means 3001 used for image composition through road surface projection, color camera with high resolution of 1024.times.768 pixels may be used. As the lower image pickup means 1001 for detection of parallax, a monochrome camera with 640.times.480 pixels resolution may be used. This reduces the cost of the lower image pickup means 1001 while obtaining a high-resolution color composite image.” and Paragraph 144: “FIG. 20A, a road surface near the image pickup means 1001 has a great strength while a road surface distant from the image pickup means 1001 has a small strength.”)

Regarding claims 5 and 13, Ishii discloses the claim invention, the control unit is configured to detect the external stimulus (Paragraph 112: “an image signal from the image pickup means 3001 may be used for composition of road surface in distant areas while an image signal from the image pickup means 1001 may be used for composition of road surface in close areas.”) and detect an abnormal incident (Paragraph 113: “it is possible to intuitively and accurately recognize the positions of obstacles around the vehicle.”) based on an image after the resolution of the image of the associated area is increased to theTSN201911333US00 TFN191039-US29resolution higher than the previous resolutions. (Paragraph 111: “the upper image pickup means 3001 used for image composition through road surface projection, color camera with high resolution of 1024.times.768 pixels may be used. As the lower image pickup means 1001 for detection of parallax, a monochrome camera with 640.times.480 pixels resolution may be used.”)
 
Regarding claims 6 and 14, Ishii discloses the claim invention, the control unit is configured to simultaneously store images captured by a plurality of in-vehicle cameras. (Fig.11A, image pickup mean 1001 and 3001 and Paragraph 93: “converting an image picked up by the image pickup means mounted on a mobile unit.” and Paragraph 159: “  Horizontal block matching/distance estimation means 13008 scans the edge position in accordance with a scan line 14001, and detecting the maximum point 14002 of the edge, stores image signals of a block 14003 comprising 10 pixels in vertical direction and 10 pixels in horizontal direction.”))

Regarding claims 7 and 15, Ishii discloses the claim invention, the control unit is configured to select an in-vehicle camera to be used for capturing the image, out of a plurality of in-vehicle cameras, according to an available capacity of a storage unit in which images captured by the plurality of in-vehicle cameras are stored. (Paragraph 111: “the upper image pickup means 3001 used for image composition through road surface projection, color camera with high resolution of 1024.times.768 pixels may be used. As the lower image pickup means 1001 for detection of parallax, a monochrome camera with 640.times.480 pixels resolution may be used.”, the words “may be used” is interpreted as the image pickup mean 1001 or 3001 would be select to be used for capturing the image by control unit.)

Regarding claims 8 and 16, Ishii discloses the claim invention, the control unit is configured to associate the fixed camera with the in-vehicle camera (Fig. 31A and Paragraph 3: “ image pickup apparatus 1001 attached to a vehicle picks up the rear of the vehicle, mainly the road surface at a downward angle. Assuming that the direction of pixels 1002 where an image of image pickup apparatus is present picks up a point 1003 on a three-dimensional road surface, it is understood that the position seen from a virtual viewpoint above (virtual camera) 1004 corresponds to pixels in a direction 1005 on the screen of an image of the virtual camera.”) when a vehicle equipped with the in-vehicle camera is parked at a predetermined location with respect to the fixed camera. (Figs. 31B – 31D and Paragraph 3: “FIG. 31C is an image actually obtained from the image pickup apparatus 1001. The point 1003 in the corner of white lines on the road surface has its position converted and compounded to correspond to the pixels in the direction 1005 seen from the overhead virtual viewpoint 1004. FIG. 31D is a composite image. In the figure, the point 1003 is positioned on the road surface so that the relative position with respect to the vehicle is accurately reproduced. All the while lines in other parking sections are positioned on a road surface so that the relative position with respect to the vehicle is accurately reproduced on a composite image.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al (U.S 20190004534 A1) , “HIGH RESOLUTION 3D POINT CLOUDS GENERATION FROM UPSAMPLED LOW RESOLUTION LIDAR 3D POINT CLOUDS 
BESTOR et al (U.S. 20180184244 A1), “DEVICE, METHOD, AND SYSTEM FOR MAINTAINING GEOFENCES ASSOCIATED WITH CRIMINAL ORGANIZATIONS”, teaches about a process for maintaining geofence definitions associated with criminal organizations includes maintaining, at an electronic computing device, a stored first geofence definition defining a geographic area associated with a first criminal organization.
Liu et al (U.S. 20180302564 A1), “SYSTEM AND APPARATUS FOR CO-REGISTRATION AND CORRELATION BETWEEN MULTI-MODAL IMAGERY AND METHOD FOR SAME”, teaches about the system, apparatus and/or method includes an image capturing device for use with a device having a controller and a communication interface, including a first sensor includes a first imaging modality, a second sensor includes the first imaging modality, a third sensor includes a second imaging modality, and a communication interface adapted to communicate with the communication interface of the device to send an image captured by at least one of the first sensor and the second sensor.
Fridman (U.S. 20180025235 A1) , “CROWDSOURCING THE COLLECTION OF ROAD SURFACE INFORMATION”, teaches about provide systems and methods for autonomous vehicle navigation. The disclosed embodiments may use cameras to provide autonomous vehicle navigation features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                    

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665